FILED IN
                                                                        12th COURT OF APPEALS
                                                                             TYLER, TEXAS
                                                                        6/15/2015 8:35:56 AM
                                     14       00266       CR                 CATHY S. LUSK
                                                                                 Clerk

               The State of Texas vs. Raymond Smith Jr.
                    Angelina County, Texas                                2014-0261

                                     11-14-2014

                                                  11-31-2014

                                    1,000




X                      Still working on it.


                                                                             7/15/15
                            30




6-15-15
                                                          W.Madison-Lindsey
936-671-4078
                                                      Whitney Madison -Lindsey

wmadison-lindsey@angelinacounty.net
                                                           Official Court Reporter
      April Ayers-Perez

       P.O. Box 908

Lufkin, Texas 75902
         936-632-5090

          State of Texas




      John Henry Tatum

        111 N. Second St.

Lufkin, Texas

         936-634-5594

           Raymond Smith Jr